Exhibit 23.2 CONSENT OF INDEPENDENT registered public accounting firm To the Board of Directors PRIVATEBANCORP, INC. We consent to the incorporation, by reference, in the Registration Statement (Nos. 333-132509 and 333-43830) on Form S-8 of PrivateBancorp, Inc. filed on March 17, 2006, and August 15, 2000, respectively, of our report dated June 17, 2009, relating to the financial statements and schedule of PrivateBancorp, Inc. Savings and Retirement Plan included in the December 31, 2008 Annual Report on Form 11-K of PrivateBancorp, Inc. Savings, Retirement and Employee Stock Ownership Plan. /s/ Mayer Hoffman McCann P.C. Chicago, IL 60606 June 23, 2010
